         Case 1:20-cv-00558-VEC Document 30 Filed 05/27/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 Tulsi Gabbard and Tulsi Now, Inc.,

      Plaintiffs,                               Civil Action No. 1:20-cv-00558

              v.

 Hillary Clinton,

      Defendant.

                       PLAINTIFFS TULSI GABBARD AND
              TULSI NOW, INC.’S NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs Tulsi Gabbard and
Tulsi Now, Inc. dismiss this action. While they remain certain of the action’s legal merit, they
are just as certain that this new COVID and post-COVID world require them to focus their time
and attention on other priorities, including defeating Donald Trump in 2020, rather than righting
the wrongs here.
Date: May 27, 2020                    Respectfully Submitted,



                                      Dan Terzian (admitted pro hac vice)
                                      dan.terzian@warrenterzian.com
                                      WARREN TERZIAN LLP
                                      700 S. Flower St., Suite 1000
                                      Los Angeles, CA 90017
                                      Tel: (213) 410-2620
                                      Janice Roven (Bar No. 2045284)
                                      jroven@rovenlawgroup.com
                                      ROVEN LAW GROUP
                                      355 Lexington Ave., Suite 401
                                      New York, NY 10017
                                      Tel: (212) 262-3280
                                      Counsel for Plaintiffs Tulsi Gabbard and Tulsi Now, Inc.




                                                 1
